Citation Nr: 1423669	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  09-27 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Stephanie P. Grogan, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in November 2012.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

By a decision promulgated in February 2013, the Board, in pertinent part, determined that service connection was not warranted for hepatitis C.  The Board also denied a rating in excess of 30 percent for a service-connected right foot disorder, and entitlement to a total rating based upon individual unemployability (TDIU) due to a service-connected disability.

The Veteran appealed the Board's February 2013 decision in this case to the United States Court of Appeals for Veterans Claims (Court).  By an October 2013 Order, the Court, pursuant to a joint motion for partial remand (JMR), vacated the Board's decision to the extent it denied service connection for hepatitis C, and remanded that claim for action consistent with the terms of the JMR.  The appeal as to the remaining issues was dismissed.  

For the reasons detailed below, the Board finds that further development is required in order to comply with the terms of the JMR.  Accordingly, the appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.

As an additional matter, the Board notes that the JMR stated that the TDIU claim had been remanded to the RO for further development and was not before the Court.  However, the Board's February 2013 decision did not remand the TDIU claim; rather, the Board explicitly denied TDIU.  Inasmuch as the Court's October 2013 Order explicitly dismissed all other issues except the hepatitis C claim, the Board must conclude its February 2013 denial of TDIU is final, and it no longer has jurisdiction to address this claim.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1100.  Nevertheless, to the extent the JMR indicates the Veteran is still seeking a TDIU due to service-connected disability, this issue is referred to the AOJ for appropriate action.   38 C.F.R. § 19.9(b) (2013). 


REMAND

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  Veterans Benefit Administration (VBA) Fast Letter 98-110 (Nov. 30, 1998).  A veteran may have been exposed to hepatitis C during the course of his or her duties as a military corpsman, a medical worker, or as a consequence of being a combat veteran.  VBA Fast Letter 04-13 (June 29, 2004).  The Board points out that there was no test available to detect the presence of hepatitis C until 1989.  See VBA Fast Letter 98-110. 

In the February 2013 decision, the Board, in pertinent part, found that the preponderance of the competent medical and other evidence of record was against a finding that the Veteran's hepatitis C was incurred in, aggravated by, or otherwise the result of his active service.  The Board noted that the Veteran's hepatitis C was first diagnosed in 1999, years after his separation from service; that the Veteran contended an in-service viral infection was the initial development of his hepatitis C; and that he also indicated his hepatitis C may be due to air gun injection.  The Board also emphasized the findings of a December 2010 VA medical opinion and a February 2012 VA examination in finding that the hepatitis C was not a residual of the in-service viral infection and/or air gun injection.  

The Board further stated in the February 2013 decision that none of the other risk factors associated with hepatitis under VA Fast Letters 98-110 and 04-13 was demonstrated in the Veteran's service treatment records, nor has he otherwise identified such in-service risk factors.  For example, there was no indication he received a blood transfusion or was otherwise exposed to blood products while on active duty.  There was no indication he received any tattoos while on active duty.  The Board acknowledged that there were references to substance abuse problems in the record, to include "heavy alcohol use" in November 1999 records, and reference to post-service drug problems in a June 2000 lay statement.  However, there was no reference to in-service IV drug use.  In short, the Board found that the only factors demonstrated by the record as possibly relating the current hepatitis C to service is the documented in-service viral syndrome, and the Veteran's contentions regarding air gun injection.

The JMR, however, contended that the Board erred in the preceding statement as the Veteran's initial questionnaire identified the sharing of toothbrushes and razors; as well as the use of intranasal cocaine.  In addition, the JMR identified other lay statements that the Veteran was addicted to drugs while serving in the Republic of Vietnam, and/or in-service use of intranasal cocaine.  The JMR contended that a medical opinion should be obtained for the Board to consider all of the Veteran's in-service risk factors for the contraction of hepatitis C.

The Board notes that it is well settled that "[w]here a case is addressed by an appellate court, remanded, then returned to the appellate court, the 'law of the case' doctrine operates to preclude reconsideration of identical issues."  See Johnson v. Brown, 7 Vet. App. 25, 26 (1994).  Moreover, the Court has specifically held that this principle applies to Court decisions on cases remanded to the Board.  See Browder v. Brown, 5 Vet. App. 268 (1993).  In addition, the Court has held that a corollary principle is the "Mandate Rule": "a lower court is generally bound by the terms of the mandate and has no power or authority to deviate from that mandate."  Chisem v. Brown, 8 Vet. App. 374, 375 (1995) (For purposes of this analysis, this Court's position is analogous to that of a 'circuit court,' while the [Board] stands somewhat in the position of a district court.).  As the Court's Order directed the Board to conduct action consistent with the JMR, the Board must remand this case in order to obtain a competent medical opinion consistent with the terms thereof.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.); see also 38 C.F.R. § 4.2 (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service hepatitis C symptomatology, as well as his risk factors for contracting this condition.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the etiology of his hepatitis C.  The claims folder should be made available to the examiner for review before the examination.

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that his hepatitis C was incurred in or otherwise the result of his active service to include the documented in-service viral infection in February 1977; in-service air gun injection; in-service sharing of toothbrushes and razors; in-service  intranasal cocaine use; and any other risk factor identified by the Veteran.  The examiner's opinion should also reflect consideration of the prior opinions in this case to include the December 2010 VA medical opinion, the February 2012 VA examiner, and the September 2010 private medical opinion from R. Hastings, D.O., Ph.D.

A complete rationale for any opinion expressed should be provided.  If the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in August 2012, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


